Citation Nr: 1227443	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  04-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery disease, to include as secondary to PTSD.

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in September 2003 and December 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to the benefits sought on appeal.  The September 2003 rating decision denied the Veteran's claims for service connection for PTSD and hypertension.  The December 2003 rating decision denied service connection for coronary artery disease.  

When the case was most recently before the Board in July 2012, it was remanded for due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the July 2012 remand, the Board instructed the RO/AMC to provide the Veteran's representative, which, at the time was listed as the African American PTSD Association, the opportunity to prepare a VA Form 1-646, Statement of Accredited Representative in Appealed Case.  Then, the RO/AMC was instructed to review the evidence and determine whether any of the Veteran's claims may be granted.  If not, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  Finally, it was instructed that the case should then be returned to the Board for further appellate consideration.

Subsequently, the AMC sent a letter to the Veteran regarding the Board's remand, stating that the Veteran's representative, currently listed as Veterans of Foreign Wars of the United States (VFW), must be given an opportunity to review the Veteran's records and submit additional written argument or evidence in support of the Veteran's appeal.  (A VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in March 2012 lists VFW as the Veteran's current representative; this form does not appear to have been of record at the time of the July 2012 remand)  After this was to be accomplished, the letter states that the claims folder would be returned to the AMC, and the Veteran would be notified when the case was returned to the Board.

While the record contains notice that VFW, due to a reduction in staff, no longer prepares VA Forms 1-646, a July 2012 Informal Hearing Presentation was submitted by VFW.  However, the case was then not returned to the AMC and a supplemental statement of the case was not issued, as was directed by the July 2012 Board remand.  

Therefore, the AMC did not accomplish the objectives set forth in the July 2012 Board remand.  The Board acknowledges that no new evidence has been received since the December 2011 supplemental statement of the case, nevertheless, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

The AMC should review the evidence and determine whether any of the Veteran's claims may be granted.  If not, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


